[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-15525         ELEVENTH CIRCUIT
                         Non-Argument Calendar        MAY 29, 2012
                       ________________________        JOHN LEY
                                                        CLERK
                   D.C. Docket No. 9:96-cr-08051-KLR-1

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                              versus

ROBERT JASON MORGAN,
a.k.a. Jason Leslie Morris,
a.k.a. Patrick Tuohy,
a.k.a. Jackie Morris,

                                                         Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                     for the Southern District of Florida
                     _________________________

                               (May 29, 2012)

Before BARKETT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Robert Morgan appeals a special condition of his one-year term of

supervised release following his year-and-a-day sentence imposed for violating the

terms of his prior supervised release. On appeal, Morgan argues the condition

prohibiting him from serving his supervised release in Florida is not reasonably

related to the relevant 18 U.S.C. § 3553(a) factors and involves a deprivation of

liberty greater than reasonably necessary for the purposes of § 3553(a).

       Although Morgan now argues the district court erred in prohibiting him

from serving his supervised release term in Florida, Morgan invited this alleged

error. At the sentencing hearing, the district court stated that Morgan was to be

released in California, where he had been serving his previous term of supervised

release. Defense counsel did not object and instead requested that Morgan “live

in Las Vegas instead of California.” Because Morgan invited the district court to

impose a term of supervised release in Nevada, we are precluded from reviewing

his claim of alleged error on appeal. See United States v. Brannan, 562 F.3d 1300,

1306 (11th Cir. 2009) (“Where a party invites error, [we are] precluded from

reviewing that error on appeal.”).1


       1
          Alternatively, the district court did not plainly err in imposing this special condition. It
is within a court’s discretion to impose such a limitation as a condition of supervised release, see
18 U.S.C. § 3563(b)(13), and the condition takes account of Morgan’s criminal history and the
need to protect the public from harm by preventing Morgan’s release to Florida, where he
previously threatened the life of a judge and a prosecutor.

                                                  2
AFFIRMED.




            3